Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 9/25/2020 in response to the Office Action of 6/25/2020 is acknowledged and has been entered.  
Claims 16-17, 20-32 are pending.  Claim 32 is withdrawn.  Claims 24 has been amended.  Claims 16-17, 20-31 are examined in view of the elected species.  It is acknowledged that applicant declined a proposed amendment to include the limitations of claim 24, specifically the antibody clone 20-2-5 comprising the CDR sequences per specification.  
The rejection of claim 24 under 112a Deposits Assurances is withdrawn in view of Applicant amendment of claim 24 to recite CDR sequences.  
The affidavit filed by Mrs. Brunn and Dr. Fink 9/21/2020. has been entered.  The affidavit now acknowledges the penalties for perjury 28 USC 1746; MPEP 602, part II. that was missing in the affidavit previously filed by Mrs. Brunn and Dr. Fink on 3/09/2020.  
The affidavit filed by Mrs. Brunn and Dr. Fink 9/21/2020 is insufficient to overcome the rejection of claim 16-17, 20-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the last Office action because: 
The declaration attempts to answer several question including 
Question 1:  were antibodies of EP 2 271 870 61 suitable for the quantification of BoNT/A activity? It is noted that EP 2 271 870 61 is not of record although is appears to one antibody disclosed in 2 research groups i.e. Ekong et al, 1997 Jones et al. 2008 and one antibody disclosed in the research group of Antonucci et a!., 2008.  The declaration does not make of record that any of the antibody clones in the published articles were commercially available and does not provide any copies publications on record.  The declaration also mentions clone MC-6053 that is known to be commercially available which is already of record.   
Question 2.  In addition to the capability of binding to the SNAP-2Si97 neo-epitope resulting from cleavage by BoNT/A, the a-SNAP-25 antibody according to EP 2 271 870 81 shall have an association rate constant for the intact SNAP-25 of less than 1 x 101 M1 s'1; and an equilibrium disassociation constant for the epitope of less than 0.450 nM?  In response to this, the declaration states that the data cannot be reproduced and the Kd values of EP 2 271 870 61 do not reflect the binding characteristics correctly.  The declaration asserts that the BIAcore data presented demonstrates highly specific binding of MC-6053 to BoNT/A-cleaved SNAP -25197. MC-6053 is able to detect SNAP -25197 cleaved by BoNT/A, in Western blots of SiMa ceil lysates, wherein “no binding of up to irrelevant high 88,7 nM MC-8053 to un-cleaved SNAP~25 134-208 was observed  Merz whereas Allergan reported a minor binding affinity to un-cleaved SNAP-25; we are convinced that the MC-6053 does not detect un-cleaved SNAP~25 and, thus, qualifies similarly for a CBA as the 2E2A6 which we could not study”. [..].   A cell based ELISA assay with a readout based on cleaved SNAP-25 197, as 2E2A8 of EP 2 271 670 B1”.
It is initially noted that claim 24 reciting clone MC-6053 is not rejected under 112a.  
The declaration is insufficient to overcome the rejection for the following reasons: the evidence does not support of any additional commercially available for the claimed antibody genus and the evidence provided is not commensurable in scope with the claims. 
The  evidence does not support of any additional commercially available for the genus “a capture antibody which specifically binds to the cleavage site of the Neurofoxin-cleaved substrate SNAP-25 and does not bind non-cleaved Neurotoxin substrate SNAP-25”.  Instead the declaration provides support that the antibodies of EP 2 271 670 B1 were not properly characterized i.e. buy Kd and results cannot be duplicated.  The evidence provided for the commercially available MC-8053 is based on cell lysates of SiMa cells in western blot which are not recited in the claims.  Further while the declaration constructs a cell based assay using MC-6053, such assay uses specific cells i.e. human induced pluripotent stem cells derived neurons wherein the antibody i.e. MC-8053 is less than 66.7 nM (see remarks, page 7), also not recited in claims..  
Therefore the declaration furthers supports the findings of Rheaume et al , (Applicant later filed publication, IDS Reference) that antibodies which specifically bind to the cleavage site of the Neurofoxin-cleaved substrate SNAP-25 and do not bind non-cleaved Neurotoxin substrate SNAP-25, do not function as claimed under all conditions 
In this case, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies that specifically bind to the cleavage site of the neurotoxin-cleaved substrate and do not bind non-cleaved substrate, based on the description that is provided to show that the Applicant is in possession of the genus of antibodies.  Arguments from the previous office action are reiterated, here, regarding the fact that the specification fails to disclose the description of structural features that are common to species i.e. structural description of antibodies that can function as claimed under all conditions as some antibodies including commercial clone MC-6053 clone function as claimed only under specific conditions as argued above and as supported by Applicant later filed publication (Rheaime et al ) and the instant declaration. .  
Therefore, claims 16-17, 20-31 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the rejection of record from previous action.  The This is a written description rejection.

Response to applicant argument
Applicant argument has been considered but not found persuasive.  
In response to applicant arguments that the instant claims are directed to a method and not claiming antibodies, it is noted that a genus of antibodies exists in the scope of the claims as the claims encompass methods using a genus of antibody that needs compliance with the written description.  Applicant maintains that the disclosure of the structure of the epitope of the Neurotoxin-cleaved substrate and the generation of antibodies which function to specifically bind to that epitope demonstrates a correlation between structure and function of the epitope and the second capture antibodies to be used in the method of the invention.  In response to these arguments, it is maintained that  while the specification describes methods that can be used to make the claimed antibodies however this is not sufficient to show that the inventors were in possession of the genus of the claimed antibodies.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)   

With regard to Applicant argument that the instant specification at page 25, paragraph [0045], discloses two commercial antibodies and there is additional support and that the claimed genus embraces widely variant species.  As argued before, Rheaume, et al , which is a later filed publication, disclose that the commercially available antibodies  while reportedly SNAP197 selective, this was not the case, in comparison to their newly developed antibody clones that show no-crossreactivity with full length SNAP25.  (Abstract, table  2).  Rheaume, et al. continues: “These results confirm that the BoNT/ A-cleaved SNAP25 epitope is difficult to target specifically with an antibody without also recognizing the intact SNAP25 protein, which could lead to potential misinterpretation of results if the proper controls are not in place. Therefore, any given SNAP25197 antibody should be tested under multiple conditions and tissue types to ensure its fidelity in detecting the presence of BoNT/A-cleaved SNAP25.”  That such further testing would be necessary to determine if a species falls within the claimed genus or not is an indication that the genus has not been adequately defined.  One cannot envision the structure of other members of the genus.  Even though all members of the genus are antibodies and share certain structure, that structure is unrelated to the claimed function.  
In response to applicant argument that antibodies generated in Rheaume showed no cross-reactivity with full length SNAP25, it is noted that these antibodies are generated post-filing of the instant application i.e. Ab632,Ab635.  All others known in the art claiming to be selective for the cleaved form showed variability depending on cell type and individual assays  see table below 

    PNG
    media_image1.png
    390
    1360
    media_image1.png
    Greyscale


In response to applicant arguments that Rheaume does not teach that the antibodies would not work, it is noted that the instant claims do not recite a general antibody that can work but rather a specific antibody “a capture antibody which specifically binds to the cleavage site of the Neurofoxin-cleaved substrate SNAP-25 and does not bind non-cleaved Neurotoxin substrate SNAP-25” which reads on no (zero) cross-reactivity. 
Further,it is noted that when a claim contains functional language but the specification lacks any teaching regarding the amino acid residues of the claimed antibodies that are critical for the function i.e.claimed second capture antibodies, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren’t.   In this case, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies that specifically bind to the cleavage site of the neurotoxin-cleaved substrate and do not bind non-cleaved substrate, based on the description that is provided to show that the Applicant is in possession of the genus of antibodies.  Arguments from the previous 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  16-17,20-22, 25-26 and 29 remain and are rejected under 35 U.S.C. 103 as being unpatentable over Bavari et al (WO 2011/022438, of record) in view of US 8,198,034 (effective filing 2008, of record) referred as ‘034. 

a) incubating cells susceptible to Neurotoxin intoxication with a Neurotoxin polypeptide for a period of time and under conditions which allow for the Neurotoxin polypeptide to exert its biological activity; 
b) fixing the cells and, optionally, permeabilizing the cells with a detergent; 
c) contacting the cells with at least a first capture antibody which specifically binds to a non-cleaved Neurotoxin substrate and a Neurotoxin-cleaved substrate and contacting the cells with at least a second capture antibody which specifically binds to the cleavage site of the Neurotoxin-cleaved substrate and does not bind non-cleaved neurotoxin substrate , under conditions which allow for binding of the first and second capture antibodies to the substrates; 
d) contacting the cells in step c) with at least a first detection antibody which specifically binds to the first capture antibody under conditions which allow for binding of the first detection antibody to the first capture antibody, thus forming first detection complexes, and at least a second detection antibody which specifically binds to the second capture antibody under conditions which allow for binding of the second detection antibody to the second capture antibody, thus forming second detection complexes; 
e) determining the amount of the first detection complexes and the second detection complexes of step d); and 
f) calculating the amount of substrate cleaved by the Neurotoxin polypeptide in the cells by means of the second detection complexes, thereby determining the biological activity of the Neurotoxin polypeptide in the cells.

Bavari et al teach throughout the Application and especially in Abstract,  methods for measuring toxin associated proteolysis in a variety of assay formats including cell based ([ 0064][0081]Example 6), for directly determining the biological activity of a Neurotoxin polypeptide in cells [0064; Figs. 12-13) wherein the toxin is for example BoNT/A (elected species) [0016] (instant claim 18), such method comprising the steps of; 
a) incubating cells susceptible to Neurotoxin intoxication with a Neurotoxin polypeptide for a period of time and under conditions which allow for the Neurotoxin polypeptide to exert its biological activity ([ 0064][0081]Example 6), wherein cells are for example primary neuronal cells (instant claim 20).
b) fixing the cells with for example formaldehyde (Example 6)(instant claim 21) and, optionally, permeabilizing the cells with a detergent as for example Triton X-100 (Example 6); 
c)-d contacting the cells with at least a first capture antibody which specifically binds to a non-cleaved SNAP-25 substrate and a SNAP-25 -cleaved substrate as for example SMI-81 thus allowing for the determination of the total  SNAP-25 (instant claim 22) and contacting the cells with at least a second capture antibody which specifically binds to the cleavage site of the Neurotoxin-cleaved substrate i.e. SNAP-25 (instant claim 19
Bavari et al teach various antibody labels as for example Alexa 488 and Alexa 568 (instant claims 17, 26) coupled to the first and second secondary antibodies to form a first and second detecting complexes wherein for example the fluorescence emission at 700nm correspond to SMI-81 reactivity and fluorescence at 800 nm corresponds to F070 immunoreactivity ([0081]Example 6).
Bavari et al teach e) determining the amount of the first detection complexes and the second detection complexes by for example creating a dose response with different concentrations of BoNT/A  to measure concentration dependent complexes.   Bavari et al teach the measured dose response having a concentration dependent increase in ratio of fluorescence measured at 700 nm compared to the fluorescence at 800nm with increasing toxin concentration  ([0064;Fig.12),  Bavari et al teach f) calculating the amount of substrate cleaved by the Neurotoxin polypeptide in the cells i.e. images were thresholded and integrated fluorescence intensities were measured to obtain fluorescence ratios (Example 6, Fig 13) demonstrating that high resolution imaging can be used to measure intracellular BoNT/A activity by detecting SNAP-25 cleavage (Fig 13;[0064) which reads on the instant limitation of “by means of the second detection complexes”.
While Bavari et al teach a method for determining the biological activity of a Neurotoxin polypeptide in cells, comprising determining a ratio between un-cleaved substrate to total substrate, Bavari et al is silent regarding 
‘034 teach throughout the patent and especially in Abstract, SNAP-25 antibodies for determining BoNT/A activity, wherein the antibodies bind an epitope comprising the cleavage site from a SNAP-25 cleavage product, and do not bind non-cleaved neurotoxin substrate (table 7). 
Nevertheless, it would have been prima facie obvious, before the effective filing of the claimed invention, to modify Bavari et al and use a second capture antibody binds to the SNAP-25 cleavage site and does not bind non-cleaved SNAP-25 as taught in ‘034 for determining BoNT/A activity.  
One would be motivated to do so as the biological activity of BoNT/A  can be assessed either by the generation of a BoNT/A  substrate cleavage product or the disappearance of the intact (full) BoNT/A  substrate also as taught in ‘034 (col 40, lines 42-45, figures) and to compare results.  As the two methodologies for assessing enzymatic activity were art recognized equivalents for determining enzymatic activity, the selection of known equivalents would be within the level of ordinary skill.
Regarding claim 25, Bavari et al teach performing the methods in plates with immobilized cells  (examples 5-6) , therefore the first and second antibodies are immobilized, absent a definition of “immobilized”. 
Regarding claims 26 and 29, in addition to fluorescent labeled antibodies, Bavari et al teach antibodies can be labels with suitable reporter enzymes i.e. HRP, AP [0052].

Claim 23  is  rejected under 35 U.S.C. 103 as being unpatentable over Bavari et al. and ‘034
Bavari et al. and ‘034 relied upon as in the 102 rejection above. 
In addition ‘034, teach polyclonal antibody clone S9684 being able to bind both cleaved and un-cleaved forms of SNAP-25 (table 12). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a polyclonal antibody as for example clone S9684 as the first capture antibody in the method of Bavari and ‘034, because such clone binds the N-terminal SNAP-25 thus being able to bind both cleaved and un-cleaved forms similar to the first capture antibody of Bavari.  One would be motivated to do so to save time in making and purifying the antibody as the clone is commercially available as disclosed in in the Sigma Catalog.

Claims 27-28, 30-31 are  rejected under 35 U.S.C. 103 as being unpatentable over Bavari et al. and ‘034 as applied to claims 16-22,25-26 and 29,  in view of Meng et al. (Analytical Biochemistry 345 (2005) 227–236, of record).
While Bavari et al teach antibodies can be labeled with suitable reporter enzymes i.e. HRP, AP [0052], Bavari et al is silent as to the fluorescent substrates that can be converted by the enzymes to detectable products. 
However, fluorescent substrates as for example ADHP, 4-MUP suitable for the detection of AP and HRP antibody conjugates we well known before the effective filing of the claimed invention, as shown in Meng et al (see Abstract, tables 1-2; page 229 right second paragraph; whole publication).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to use fluorogenic substrates as shown in Meng et al.  for the detection of Bavari et al and ‘034.  It would have also been prima facie obvious, before the effective filing of the claimed invention, to selects appropriate substrates  for HRP and/or AP labeled detection antibodies as these substrates were commercially available and previously used for sensitive detection as disclosed in Meng et al.  (table 1).
One would be motivated to do so to allow for a sensitive fluorescence detection with increased signal amplification and increased limit of detection as compared to traditional substrates as disclosed in Meng et al.  
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a specific and sensitive assay method for directly determining the biological activity of a Neurotoxin polypeptide in cells by detecting and quantitating immune-complexes with enzyme conjugated detection antibodies.  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example select flurogenic substrates from a finite number to maximize the sensitivity of detection.  The 
Response to applicant arguments 
Applicant arguments have been considered but not found persuasive,
Applicant argues that Office mistakenly characterizes the disclosure of Bavari as describing the use of a "second” capture antibody and in fact the disclosure may on!y be relied upon for the disclosure of a single capture antibody, which antibody is specific for the uncleaved substrate SNAP-25.  
In contrast to Applicant assertion, it is maintained that the assay for determining enzymatic activity as taught in Bavari relies on 2 capture antibodies as set forth in the rejection above and of record. a first capture antibody which specifically binds to a non-cleaved SNAP-25 substrate and a SNAP-25 -cleaved substrate as for example SMI-81 thus allowing for the determination of the total  SNAP-25 and a second capture antibody which specifically binds to the cleavage site of the Neurotoxin-cleaved substrate i.e. SNAP-25 , as for example F2070,  under conditions which allow for binding of the first and second capture antibodies to the substrates ([ 0064][0081]Example 6) and binding the formed complexed with species specific fluorescent secondary antibodies (example 6) , thus forming first and second  detection complexes. see excepts of cited paragraphs  below 

    PNG
    media_image2.png
    960
    970
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    1032
    media_image3.png
    Greyscale

In response to applicant arguments that the Office suggests that the various antibodies which bind to Neurotoxin substrate SNAP-25 disclosed in the cited art would have been "obvious to try" as the basis of the rejection, it is maintained that this argument is misunderstood.  It is not the various antibodies would have been "obvious Bavari et al or 2. by detecting the formation of the cleaved product also taught in ‘034, both well known in the art as acknowledged by Applicant.  When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp"  As the antibodies of ‘034  were shown to selectively bind the cleaved product it would have been with expectation of success that the option would work.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to modify Bavari et al and use a second capture antibody that binds to the SNAP-25 cleavage site and does not bind non-cleaved SNAP-25 as taught in ‘034 to provide an alternative method for determining the activity of BoNT/A and it would have been with expectation of success that such modified method would result in binding of the first antibody to cleaved and uncleaved substrate as taught in Bavari et al while second capture antibody would only bind to the cleaved substrate and not to the uncleaved substrate. as taught in ‘034, due to antibodies specificities. 
One would be motivated to do so as the biological activity of BoNT/A  can be assessed either by 1. the generation of a BoNT/A  substrate cleavage product or 2. the disappearance of the intact (full) BoNT/A  substrate as known in the art , also as taught in ‘034 (col 40, lines 42-45, figures) and to compare results.  As the two methodologies for assessing enzymatic activity were art recognized equivalents for determining enzymatic activity, the selection of known equivalents would be within the level of 
In response to applicant argument that the generation of a BoNT/A  substrate cleavage product or the disappearance of the intact (full) BoNT/A  substrate also as taught in ‘034 are not art recognized alternate equivalents for determine enzymatic activity because ‘034 discloses only a Western blot method which is different than a cell based method taught in Bavari, it is noted that the combination of Bavari and ‘034 results in a method for determining the BoNT/A activity in cells. In addition, ‘034 discloses cell based assays that rely on cells (column 3 lines 30-44) and discloses that similar  assays for BoNT/A assay cleavage can be used besides Western blotting.  

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-17, 20-22, 25-26, 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-40 of US PAT 10,725,025, previously Application No. 15/554338 previously referred as ‘338.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite incubating cells susceptible to neurotoxin intoxication followed by the same steps for determining the biological activity of BoNT/a with  antibodies to SNAP 25 substrates with cleaved and non-cleaved substrates. Claims 1-25 of US PAT 10,725,025 anticipate the instant claims because the instant claims recites the term “comprising” which encompass additional steps of US PAT 10,725,025.
Claims 23  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-16 of US PAT 10,725,025 in view of Sigma catalog(2002; of record)
US PAT 10,725,025 does not claim polyclonal antibody clone S9684
Sigma catalog ((2002; of record) is relied upon as in the 103 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a polyclonal antibody as for example clone S9684 as the first capture antibody in the method of ‘034. 
Claims 24  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-16 of US PAT 10,725,025 in view of Sigma catalog 2006 (2006; retrieved from web, 6/19/2020))
US PAT 10,725,025 does not claim polyclonal antibody clone MC-6053. 
Sigma catalog 2006 discloses on page 3, antibody clone MC-6053. Detects SNAP 25 cleaved (page 3) 
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a polyclonal antibody as for example MC-6053 as the first capture antibody in the method of ‘034. One would be motivated to do so to save time in making and purifying the antibody as the clone is commercially available as disclosed in in the Sigma Catalog.
Claims 27-28, 30-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US PAT 10,725,025 in view of Meng et al. (Analytical Biochemistry 345 (2005) 227–236, of record).
US PAT 10,725,025 does not claim  fluorescent substrates that can be converted by the enzymes to detectable products. 
Meng et al is relied upon as in the 103 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to use fluorogenic substrates as shown in Meng et al.  for the detection of immunocomplexes comprising commonly used reporter enzymes labeled secondary antibodies in the method US PAT 10,725,025 .  It would have also been prima facie obvious, before the effective filing of the claimed invention, to selects appropriate substrates  for HRP and/or AP labeled detection antibodies as these substrates were Meng et al.  (table 1).
One would be motivated to do so to allow for a sensitive fluorescence detection with increased signal amplification and increased limit of detection as compared to traditional substrates as disclosed in Meng et al.  
Response to applicant arguments
Applicant arguments have been considered but not fond persuasive. 
Applicant rebuts the rejection on the basis that at least 2 of the following steps  
i) K+ -mediated depolarization of the cells, (ii) a reduced neurotoxin polypeptide exposition time and/or (iii) agitation of the cells during neurotoxin polypeptide exposition are not recited in the instant claims and the methods are distinct.  
Claim 3 recites:
A method for directly determining the biological activity of a neurotoxin polypeptide in cells, comprising: 
a) incubating cells susceptible to neurotoxin intoxication with a neurotoxin polypeptide for a time and under conditions which allow for the neurotoxin polypeptide to exert its biological activity, the incubation comprising at least two of the following steps: (i) K+ -mediated depolarization of the cells, (ii) a reduced neurotoxin polypeptide exposition time and/or (iii) agitation of the cells during neurotoxin polypeptide exposition; 
b) fixing the cells and, optionally, permeabilizing the cells with a detergent; c) contacting the cells with at least a first capture antibody specifically binding to a non-cleaved and neurotoxin-cleaved substrate and with at least a second capture antibody specifically binding to the 2PATENT Attorney Docket No. 140.0005-US00 cleavage site of the neurotoxin-cleaved substrate, under conditions which allow for 
In response to applicant arguments, it is noted that step a of US PAT 10,725,025  is a species of the instant Step a.  In addition dependent claims recite BoNT/A and SNAP-25 substrates.  All remaining method steps are identical.  Remaining arguments have been addressed in the 103 rejection above.
Conclusion
All other objections and rejections recited in the Office Action of 6/25/20 that are not maintained therein, are withdrawn in view of Applicant's amendments and/or arguments. 
No Claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641